DOWLING, J.
I dissent, upon the ground that it was error to charge that there were three accomplices only—Friedman, O’Brien, and Mrs. Erliehman; that it was also error for the court to hold that Joseph Erliehman was not in law an accomplice; and that it was further error to refuse the request to charge that it was for the jury to determine whether Joseph Erliehman was or was-not an accomplice. In my opinion, the question of his being an accomplice was one of fact, which should have been submitted to the jury.